

SCHEDULE I TO BASE INDENTURE
 
DEFINITIONS LIST
 
“Account Control Agreement” means each of the Cargo Van/Pick-Up Truck Collection
Account Control Agreement and the Cargo Van/Pick-Up Truck Purchase Account
Control Agreement.
 
“Administration Agreement” means the Administration Agreement, dated as of the
Effective Date, by and among UHI, as administrator, each Cargo Van/Pick-Up Truck
SPV, USF and the Trustee, as amended, modified or supplemented from time to time
in accordance with its terms.
 
“Administrator” means UHI, in its capacity as administrator under the
Administration Agreement, or any successor administrator thereunder.
 
“Administrator Default” is defined in Section 4.3(a) of the Administration
Agreement.
 
“Advance Rate” means, as of any Determination Date, with respect to any Cargo
Van or Pick-Up Truck, the percentage set forth in the following table with
respect to the Capitalized Cost Discount Percentage for such Cargo Van or
Pick-Up Truck:
 
CARGO VANS
If the Capitalized Cost Discount Percentage is:
Advance Rate
Less than or equal to 95.0%
94.0%
Greater than 95.0% but less than or equal to 97.5%
92.0%
Greater than 97.5% but less than or equal to 100.0%
90.0%
Greater than 100.0% but less than or equal to 102.5%
88.0%
Greater than 102.5% but less than or equal to 105.0%
86.0%
Greater than 105.0% but less than or equal to 107.5%
84.0%
   
PICK-UP TRUCKS
If the Capitalized Cost Discount Percentage is:
Advance Rate
Less than or equal to 100.0%
90.0%
Greater than 100.0% but less than or equal to 102.5%
88.0%
Greater than 102.5% but less than or equal to 105.0%
86.0%
Greater than 105.0% but less than or equal to 107.5%
84.0%
Greater than 107.5% but less than or equal to 110.0%
82.0%
Greater than 110.0% but less than or equal to 112.5%
80.0%



provided, however that if the Capitalized Cost Discount Percentage with respect
to such Cargo Van or Pick-Up Truck is greater than 107.5%, in the case of a
Cargo Van, or greater than 112.5%
 

--------------------------------------------------------------------------------


in the case of a Pick-Up Truck, the Advance Rate for such Cargo Van or Pick-Up
Truck will be a percentage (i) agreed to in writing by any Financial Insurance
Provider and (ii) with respect to which the Rating Agency Condition shall have
been satisfied, in each case prior to the acquisition of such Cargo Van or
Pick-Up Truck by any Cargo Van/Pick-Up Truck SPV; provided further, that if the
Capitalized Cost Discount Percentage with respect to any Cargo Van or Pick-Up
Truck cannot be determined because the trade-in value of a cargo van or pick-up
truck of the same make and model as such Cargo Van or Pick-Up Truck but of the
previous model year is not published in the most recently published NADA Guide,
then the Advance Rate for such Cargo or Pick-Up Truck will equal the Advance
Rate for the applicable Reference Truck, less the Advance Rate Decrease, if any,
with respect to such Cargo Van or Pick-Up Truck; provided further that on any
Determination Date on which the Aggregate Pick-Up Truck Asset Amount is greater
than the Maximum Pick-Up Truck Asset Amount, the Advance Rate for each Pick-Up
Truck shall be reduced (solely for such Determination Date) by 1.0%.


“Advance Rate Decrease” means, with respect to any Cargo Van or Pick-Up Truck,
the percentage set forth in the following table with respect to the Capitalized
Cost Increase Percentage for such Cargo Van or Pick-Up Truck:
 


 
If the Capitalized Cost Increase Percentage is:
Advance
Rate Decrease
Less than or equal to 2.5%
2.0%
Greater than 2.5% but less than or equal to 5.0%
4.0%
Greater than 5.0% but less than or equal to 7.5%
6.0%
Greater than 7.5% but less than or equal to 10.0%
8.0%
Greater than 10.0% but less than or equal to 12.5%
10.0%



provided, however that if the Capitalized Cost Increase Percentage with respect
to such Cargo Van or Pick-Up Truck is greater than 12.5%, the Advance Rate
Decrease for such Cargo Van or Pick-Up Truck will be a percentage (i) agreed to
in writing by any Financial Insurance Provider and (ii) with respect to which
the Rating Agency Condition shall have been satisfied, in each case prior to the
acquisition of such Cargo Van or Pick-Up Truck by any Cargo Van/Pick-Up Truck
SPV.
 
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
 
“Aggregate Asset Amount” means, as of any Determination Date, an amount equal to
the sum of (i) the Aggregate Assumed Asset Value as of such Determination Date,
(ii) all Disposition Receivables as of the last day of the Related Monthly
Period which were not more than three (3) days past the applicable Disposition
Date and (iii) the amount on deposit in the Cargo Van/Pick-Up Truck Purchase
Account as of the last day of the Related Monthly Period
 
2

--------------------------------------------------------------------------------


(after giving effect to all deposits into and withdrawals from the Cargo
Van/Pick-Up Truck Purchase Account on such day).
 
“Aggregate Asset Amount Deficiency” means, as of any Determination Date, the
amount, if any, by which the Aggregate Note Balance on the Related Payment Date
(after giving effect to all payments to be made on such Payment Date) will
exceed the Aggregate Asset Amount as of such Determination Date.
 
“Aggregate Assumed Asset Value” means, as of any Determination Date, the sum of
the Assumed Asset Values as of such Determination Date for all Funded Trucks
that were Eligible Trucks as of the last day of the Related Monthly Period.
 
“Aggregate Note Balance” means, with respect to any Series of Notes Outstanding,
the amount specified in the applicable Series Supplement.
 
“Aggregate Pick-Up Truck Asset Amount” means, as of any Determination Date, the
sum of the Assumed Asset Values as of such Determination Date for all Pick-Up
Trucks that were Eligible Trucks as of the last day of the Related Monthly
Period.
 
“AMERCO” means AMERCO, a Nevada corporation, and its permitted successors.
 
“Annual Noteholders’ Tax Statement” is defined in Section 4.4 of the Base
Indenture.
 
“Applicants” is defined in Section 2.8 of the Base Indenture.
 
“Assumed Asset Value” means, with respect to any Cargo Van or Pick-Up Truck as
of any Determination Date, the excess of (i) the Assumed Asset Value of such
Cargo Van or Pick-Up Truck as of the immediately preceding Determination Date
(or, in the case of the Determination Date in the first full Monthly Period
occurring after the In-Service Date with respect to such Cargo Van or Pick-Up
Truck, the Capitalized Cost of such Cargo Van or Pick-Up Truck) over (ii) the
product of (x) the Seasonal Depreciation Percentage for a Cargo Van or Pick-Up
Truck, as applicable, for the Related Monthly Period and (y) the Capitalized
Cost of such Cargo Van or Pick-Up Truck; provided that the Assumed Asset Value
on any Determination Date for any Cargo Van or Pick-Up Truck that has suffered a
Casualty on or prior to the last day of the Related Monthly Period will be zero.
 
“Assumed Asset Value Schedule” means Exhibit C to the SPV Fleet Owner Agreement
setting forth the Seasonal Depreciation Percentages with respect to the Cargo
Vans and Pick-Up Trucks.
 
“Authorized Officer” means (a) with respect to USF, any Cargo Van/Pick-Up Truck
SPV, RTAC or the Nominee Titleholder, any Manager, the President, any Vice
President, the Secretary, the Treasurer, any Assistant Secretary or any
Assistant Treasurer of such Person, (b) with respect to UHI, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, or any
Assistant Treasurer of UHI and (c) with respect to any Financial Insurance
Provider, any Managing Director or Vice President thereof responsible for the
administration of the Notes.
 
3

--------------------------------------------------------------------------------


 
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.
 
“Base Indenture” means the 2007-1 Cargo Van/Pick-Up Truck Base Indenture, dated
as of the Effective Date, among USF, Cargo Van SPV and Pick-Up Truck SPV, as
co-issuers, and the Trustee, as amended, modified or supplemented from time to
time in accordance with its terms, exclusive of Series Supplements creating new
Series of Notes.
 
“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency or a Foreign Clearing Agency as described in Section 2.15 of the Base
Indenture; provided that after the occurrence of a condition whereupon
book-entry registration and transfer are no longer permitted and Definitive
Notes are issued to the Note Owners, such Definitive Notes shall replace
Book-Entry Notes.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York,
Chicago, Illinois, St. Paul, Minnesota or Phoenix, Arizona.
 
“Calculation Date” means, with respect to any calculation of the Six-Month DSCR
or the One-Month DSCR on any Determination Date, the last day of the Related
Monthly Period.
 
“Canadian Truck” means any Cargo Van or Pick-Up Truck which has been designated
by the Fleet Manager for use in the System in Canada.
 
“Capitalized Cost” means, with respect to any Cargo Van or Pick-Up Truck, the
original aggregate price paid for such Cargo Van or Pick-Up Truck, including,
without duplication, the price paid for all other components thereof, by the
applicable Cargo Van/Pick-Up Truck SPV (or, with respect to any Cargo Van or
Pick-Up Truck contributed on the Effective Date pursuant to the Sale and
Contribution Agreements, by UHLS) to the entities selling such Cargo Van or
Pick-Up Truck or any component thereof to such Cargo Van/Pick-Up Truck SPV(or,
with respect to any Cargo Van or Pick-Up Truck contributed on the Effective Date
pursuant to the Sale and Contribution Agreements, to UHLS), including delivery
charges but excluding taxes and any registration or titling fees.
 
“Capitalized Cost Discount Percentage” means, with respect to any Cargo Van or
Pick-Up Truck, a fraction, expressed as a percentage, (i) the numerator of which
is equal to the Capitalized Cost of such Cargo Van or Pick-Up Truck and (ii) the
denominator of which is equal to the trade-in value as specified in the most
recently published NADA Guide of a cargo van or pick-up truck of the same make
and model as such Cargo Van or Pick-Up Truck but of the previous model year.
 
“Capitalized Cost Increase Percentage” means, with respect to any Cargo Van or
Pick-Up Truck, a fraction, expressed as a percentage, (i) the numerator of which
is equal to the excess, if any, of (x) the Capitalized Cost of such Cargo Van or
Pick-Up Truck over (y) the Capitalized Cost of the applicable Reference Truck
and (ii) the denominator of which is equal to the Capitalized Cost of such
Reference Truck.
 
4

--------------------------------------------------------------------------------


 
“Cargo Van” means a cargo van owned by Cargo Van SPV.
 
“Cargo Van/Pick-Up Truck Collection Account” means securities account no.
113000001 entitled “U.S. Bank National Association, as Trustee under the Base
Indenture” maintained by the Cargo Van/Pick-Up Truck Collection Account
Securities Intermediary pursuant to the Cargo Van/Pick-Up Truck Collection
Account Control Agreement or any successor securities account maintained
pursuant to the Cargo Van/Pick-Up Truck Collection Account Control Agreement.
 
“Cargo Van/Pick-Up Truck Collection Account Control Agreement” means the
agreement among USF, each Cargo Van/Pick-Up Truck SPV, U.S. Bank National
Association, as securities intermediary, and the Trustee, dated as of the
Effective Date, relating to the Cargo Van/Pick-Up Truck Collection Account, as
the same may be amended and supplemented from time to time.
 
“Cargo Van/Pick-Up Truck Collection Account Securities Intermediary” means U.S.
Bank National Association or any other securities intermediary that maintains
the Cargo Van/Pick-Up Truck Collection Account pursuant to the Cargo Van/Pick-Up
Truck Collection Account Control Agreement.
 
“Cargo Van/Pick-Up Truck Purchase Account” means securities account no.
113000006 entitled “U.S. Bank National Association, as Trustee under the Base
Indenture” maintained by the Cargo Van/Pick-Up Truck Purchase Account Securities
Intermediary pursuant to the Cargo Van/Pick-Up Truck Purchase Account Control
Agreement or any successor securities account maintained pursuant to the Cargo
Van/Pick-Up Truck Purchase Account Control Agreement.
 
“Cargo Van/Pick-Up Truck Purchase Account Control Agreement” means the agreement
among USF, each Cargo Van/Pick-Up Truck SPV, U.S. Bank National Association, as
securities intermediary, and the Trustee, dated as of the Effective Date,
relating to the Cargo Van/Pick-Up Truck Purchase Account, as the same may be
amended and supplemented from time to time.
 
“Cargo Van/Pick-Up Truck Purchase Account Securities Intermediary” means U.S.
Bank National Association or any other securities intermediary that maintains
the Cargo Van/Pick-Up Truck Purchase Account pursuant to the Cargo Van/Pick-Up
Truck Purchase Account Control Agreement.
 
“Cargo Van/Pick-Up Truck SPV” means each of Cargo Van SPV and Pick-Up Truck SPV.
 
“Cargo Van/Pick-Up Truck SPV Collateral” is defined in Section 3.1(b) of the
Base Indenture.
 
“Cargo Van/Pick-Up Truck SPV Gross Rental Fees” means, with respect to any Cargo
Van or Pick-Up Truck, the gross rental fees paid by customers, excluding (a) any
sales or transactional tax and (b) the Safemove Fees, in each case generated by
the rental of such Cargo Van or Pick-Up Truck through the System.
 
“Cargo Van/Pick-Up Truck SPV Limited Liability Company Agreement” means, with
respect to any Cargo Van/Pick-Up Truck SPV, the Operating Agreement of such
Cargo
 
5

--------------------------------------------------------------------------------


 Van/Pick-Up Truck SPV, dated as of June 1, 2007, between USF and the
Independent Manager of such Cargo Van/Pick-Up Truck SPV, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“Cargo Van/Pick-Up Truck SPV Membership Interests” means all of the issued and
outstanding membership interests in each of the Cargo Van/Pick-Up Truck SPVs.
 
“Cargo Van/Pick-Up Truck SPV Permitted Note Limited Guarantee” is defined in
Section 8.31 of the Base Indenture.
 
“Cargo Van SPV” means 2007 BE-1, LLC, a Nevada limited liability company, and
its permitted successors.
 
“Casualty” means, with respect to any Cargo Van or Pick-Up Truck as of any date
of determination, that (i) such Cargo Van or Pick-Up Truck is destroyed, seized,
confiscated or otherwise rendered permanently unfit or unavailable for use as of
such date, (ii) such Cargo Van or Pick-Up Truck has otherwise been missing for
ninety (90) days or more or (iii) if the Six-Month DSCR, if any, as of the most
recent Determination Date is less than 1.25, such Cargo Van or Pick-Up Truck has
otherwise been missing for sixty (60) days or more.
 
“Cede” means Cede & Co., a nominee of DTC.
 
“Certificate of Title” means, with respect to each Cargo Van or Pick-Up Truck,
the certificate of title applicable to such Cargo Van or Pick-Up Truck duly
issued in accordance with the certificate of title act or other similar law of
the jurisdiction applicable to such Cargo Van or Pick-Up Truck.
 
“Class” means, with respect to any Series of Notes, any one of the classes of
Notes of that Series as specified in the applicable Series Supplement.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Clearstream” means Clearstream Banking, société anonyme.
 
“Closing Date” means, with respect to any Series of Notes, the date of issuance
of such Series of Notes, as specified in the applicable Series Supplement.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.
 
“Collateral” means, collectively, the USF Collateral and the Cargo Van/Pick-Up
Truck SPV Collateral.
 
6

--------------------------------------------------------------------------------


 
“Collateral Agreements” means the SPV Fleet Owner Agreement, each Cargo
Van/Pick-Up Truck SPV Limited Liability Company Agreement, the Administration
Agreement, the Nominee Titleholder Agreement, each Sale and Contribution
Agreement, any Hedge Agreement and any Enhancement Agreement (other than the
Policy) and any other agreement, document or instrument relating to the
formation, business, operations or administration of any Cargo Van/Pick-Up Truck
SPV.
 
“Collections” means the Proceeds of the Collateral, including the following: (i)
all payments under the SPV Fleet Owner Agreement, including, all Weekly Fleet
Owner Payments, Monthly Fleet Owner Payments and Monthly Advances, (ii) all
Disposition Proceeds, and all warranty payments and the proceeds of damage
claims, which the Fleet Manager is required to deposit into the Cargo Van
Pick-Up Truck Payment Account or the Cargo Van/Pick-Up Truck Collection Account,
whether such payments are in the form of cash, checks, wire transfers or other
forms of payment and (iii) all Investment Income.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Issuer within the meaning of Section 4001 of
ERISA or is part of a group that includes any Issuer and that is treated as a
single employer under Section 414 of the Code.
 
“Company Order” and “Company Request” means a written order or request signed in
the name of each Issuer by any one of its Authorized Officers and delivered to
the Trustee.
 
“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
Contingent Obligation shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under subclause (i)
or (ii) of this sentence the primary purpose or intent thereof is as described
in the preceding sentence. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking,
 
7

--------------------------------------------------------------------------------


agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.
 
“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.
 
“Controlling Party” is defined, with respect to any Series of Notes, in the
applicable Series Supplement.
 
“Corporate Trust Office” means the office of the Trustee at which at any
particular time the Trustee’s obligations under the Indenture shall be
administered, which office at the date of the execution of the Base Indenture is
located at 209 South LaSalle Street, 3rd Floor, Chicago, Illinois 60604-1219,
Attention: U-Haul 2007-1, or at any other time at such other address as the
Trustee may designate from time to time by notice to the Noteholders, any
Financial Insurance Provider and the Issuers.
 
“Dealer Agreement” means each contract between a Rental Company and an
independently-owned Rental Dealer pursuant to which the Rental Company agrees to
make trucks, trailers and other rental equipment available to such Rental Dealer
and the Rental Dealer agrees to act as agent of the Rental Company and make such
rental equipment available to rental customers.
 
“Default” means any occurrence or event which, with the giving of notice, the
passage of time or both, would constitute an Event of Default.
 
“Definitions List” means this Definitions List, as amended or modified from time
to time.
 
“Definitive Notes” is defined in Section 2.15 of the Base Indenture.
 
“Depository” is defined in Section 2.15(a) of the Base Indenture.
 
“Determination Date” means, with respect to any Payment Date, the Monthly Fleet
Owner Payment Date immediately preceding such Payment Date.
 
“Discounted Aggregate Asset Amount” means, as of any Determination Date, the sum
of (i) the sum of the Discounted Asset Values as of such Determination Date for
all Funded Trucks that were Eligible Trucks as of the last day of the Related
Monthly Period, (ii) all Disposition Receivables as of the last day of the
Related Monthly Period which were not more than three (3) days past the
applicable Disposition Date and (iii) the amount on deposit in the Cargo
Van/Pick-Up Truck Purchase Account as of the last day of the Related Monthly
Period (after giving effect to all deposits into and withdrawals from the Cargo
Van/Pick-Up Truck Purchase Account on such day).
 
“Discounted Asset Value” means, with respect to any Cargo Van or Pick-Up Truck
as of any Determination Date, the product of (i) the Advance Rate for such Cargo
Van or Pick-Up
 
8

--------------------------------------------------------------------------------


Truck as of such Determination Date and (ii) the Assumed Asset Value of such
Cargo Van or Pick-Up Truck as of such Determination Date.
 
“Disposition Date” means, with respect to a Cargo Van or Pick-Up Truck, the date
on which such Cargo Van or Pick-Up Truck is sold or otherwise disposed of by or
on behalf of the applicable Cargo Van/Pick-Up Truck SPV.
 
“Disposition Proceeds” means the proceeds, net of any direct selling expenses
and any accrued and unpaid Operating Expenses relating to such Cargo Van or
Pick-Up Truck, from the sale or disposition of a Cargo Van or Pick-Up Truck.
 
“Disposition Proceeds Collection Account Amount” means, with respect to the sale
or disposition of any Cargo Van or Pick-Up Truck, an amount equal to the excess
of (i) the related Disposition Proceeds over (ii) the related Disposition
Proceeds Purchase Account Amount.
 
“Disposition Proceeds Purchase Account Amount” means, with respect to the sale
or disposition of any Cargo Van or Pick-Up Truck, an amount of the related
Disposition Proceeds equal to the Discounted Asset Value of such Cargo Van or
Pick-Up Truck on the Determination Date in the Monthly Period succeeding the
Monthly Period in which such Cargo Van or Pick-Up Truck is sold or otherwise
disposed.
 
“Disposition Receivables” means all amounts receivable by a Cargo Van/Pick-Up
Truck SPV or the Fleet Manager, on behalf of a Cargo Van/Pick-Up Truck SPV, in
connection with the auction, sale or other disposition of a Cargo Van or Pick-Up
Truck.
 
“Dollar” and the symbol “$” mean the lawful currency of the United States.
 
“DSCR Interest Amount” means, as of any Determination Date, the product of (i)
one-twelfth of the Note Rate (or, in the case of the initial Determination Date
following the Effective Date, the product of (1) one-twelfth of the Note Rate
and (2) one plus a fraction, the numerator of which is 24 and the denominator of
which is 30), and (ii) the sum of (x) for all Cargo Vans and Pick-Up Trucks that
were subject to the SPV Fleet Owner Agreement as of the Calculation Date, the
aggregate Discounted Asset Value of such Cargo Vans and Pick-Up Trucks as of the
immediately preceding Determination Date (or, in the case of the initial
Determination Date, as of the Effective Date or, in the case of any Cargo Van or
Pick-Up Truck that became a Funded Truck after the Effective Date but prior to
the initial Determination Date, as of the applicable Funding Date) and (y) any
Targeted Note Balance Shortfall as of the immediately preceding Determination
Date (which, for the purposes of the initial Determination Date, shall equal
zero).
 
        "DSCR Premium” means, as of any Determination Date, the product of (i)
one-twelfth of the Premium Rate with respect to the Notes as of the immediately
preceding Determination Date (or, in the case of the initial Determination Date
following the Effective Date, the product of (1) one-twelfth of such Premium
Rate in connection with any Financial Insurance Policy with respect to the Notes
as of the Effective Date and (2) one plus a fraction, the numerator of which is
24 and the denominator of which is 30) and (ii) the sum of (x) for all Cargo
Vans and Pick-Up Trucks that were subject to the SPV Fleet Owner Agreement as of
the Calculation Date, the aggregate Discounted Asset Value of such Cargo Vans
and Pick-Up Trucks as of the immediately preceding Determination Date (or, in
the case of the initial Determination Date, as
 
9

--------------------------------------------------------------------------------


of the Effective Date or, in the case of any Cargo Van or Pick-Up Truck that
became a Funded Truck after the Effective Date but prior to the initial
Determination Date, as of the applicable Funding Date) and (y) any Targeted Note
Balance Shortfall as of the immediately preceding Determination Date (which, for
the purposes of the initial Determination Date, shall equal zero).
 
“DSCR Targeted Principal Amount” means, as of any Determination Date, the sum,
for all Cargo Vans and Pick-Up Trucks that were subject to the SPV Fleet Owner
Agreement as of the Calculation Date, of the amount, if any, by which (i) the
aggregate Discounted Asset Value of such Cargo Vans and Pick-Up Trucks as of the
immediately preceding Determination Date (or, in the case of the initial
Determination Date, as of the Effective Date or, in the case of any Cargo Van or
Pick-Up Truck that became a Funded Truck after the Effective Date but prior to
the initial Determination Date, as of the applicable Funding Date) exceeds (ii)
the aggregate Discounted Asset Value of such Cargo Vans and Pick-Up Trucks as of
such Determination Date.
 
“DTC” means The Depository Trust Company.
 
“EDSF Rate” means, as of any date of determination, the bond equivalent rate
derived from the Eurodollar Synthetic Forward Curve appearing on Bloomberg page
EDSF (or any successor service), adjusted for a 30/360 day count convention.
 
“Effective Date” means June 1, 2007.
 
“Eligible Truck” means, as of any date of determination, a Cargo Van or Pick-Up
Truck (i) that is owned by a Cargo Van/Pick-Up Truck SPV, free and clear of all
Liens other than Permitted Liens, to which such Cargo Van/Pick-Up Truck SPV,
together with the Nominee Titleholder, holds good and marketable title, and
which is subject to the SPV Fleet Owner Agreement (ii) (A) the Certificate of
Title with respect to which is in the name of such Cargo Van/Pick-Up Truck SPV
or the Nominee Titleholder and notes the Trustee as the only lienholder, or (B)
an application for such a Certificate of Title is pending with the appropriate
state authorities or an authorized agent thereof for the purposes of Section
9-303(b) of the UCC, (iii) that is manufactured by either (A) Ford or GM, or (B)
any other manufacturer (x) so long as the Controlling Party is a Financial
Insurance Provider, consented to in writing by the Controlling Party and (y)
with respect to which the Rating Agency Condition has been satisfied (iv) which
has been purchased by a Cargo Van/Pick-Up Truck SPV, or prior to the Effective
Date, by an Affiliate thereof, directly from the manufacturer or a third-party
dealer, (v) that has been acquired by such Cargo Van/Pick-Up Truck SPV less than
100 days after the In-Service Date with respect to such Cargo Van or Pick-Up
Truck, (vii) that was made available for rental in the System not later than 4
days following the date of the delivery of such Cargo Van or Pick-Up Truck to
the applicable Cargo Van/Pick-Up Truck SPV or any Affiliate thereof (provided
that if an act of God, war, fire, flood, tempest, accident, civil disturbance,
act of governmental authority or other act of authority (de jure or de facto),
legal constraint or other similar cause beyond the reasonable control of any
Cargo Van/Pick-Up Truck SPV, the Fleet Manager or any Rental Company prevents
such Cargo Van or Pick-Up Truck from being made available for rental in the
System within such four-day period, such Cargo Van or Pick-Up Truck will not be
an Ineligible Truck solely as a result thereof so long as such Cargo Van or
Pick-Up Truck is made available for rental in the System not later than 30 days
after the delivery of such Cargo Van or Pick-Up Truck to the applicable Cargo
Van/Pick-Up Truck SPV or any Affiliate thereof),
 
10

--------------------------------------------------------------------------------


(vii) that is not more than fifteen (15) months old as of such date, as measured
from the In-Service Date with respect to such Cargo Van or Pick-Up Truck, and
(viii) that is not an Uneconomical Truck; provided, however, that if at the time
of the designation of any Cargo Van or Pick-Up Truck as a Canadian Truck the
number of Canadian Trucks is greater than an amount equal to 3% of the number of
all Eligible Trucks as of such date, then following such designation as a
Canadian Truck, such Cargo Van or Pick-Up Truck shall not be an Eligible Truck;
provided further that on the first subsequent date that the number of Canadian
Trucks is less than 3% of the number of all Eligible Trucks on such date, then
such Canadian Truck shall become an Eligible Truck so long as it and all other
Canadian Trucks that are Eligible Trucks do not constitute more than 3% of all
Eligible Trucks as of such date.
 
“Eligible Deposit Account” means (a) a segregated identifiable trust account
established in the trust department of a Qualified Trust Institution or (b) a
separately identifiable deposit account established in the deposit taking
department of a Qualified Institution.
 
“Enforcement Event” means any of the events described in Section 8.1 of the SPV
Fleet Owner Agreement.
 
“Enhancement” means, with respect to any Series of Notes, the rights and
benefits provided to the Noteholders of such Series of Notes pursuant to any
Financial Insurance Policy, cash collateral account, overcollateralization,
spread account, guaranteed rate agreement, maturity guaranty facility, tax
protection agreement, interest rate hedge or any other similar arrangement.
 
“Enhancement Agreement” means any contract, agreement, instrument or document
governing the terms of any Enhancement or pursuant to which any Enhancement is
issued or outstanding, including any fee letter in connection therewith.
 
“Enhancement Provider” means the Person providing any Enhancement as designated
in the applicable Series Supplement, other than, solely for the purposes of
determining from which parties consent is required for any action to be taken
with respect to the Related Documents, any provider of a letter of credit unless
the applicable Series Supplement expressly provides that such provider is an
Enhancement Provider for the purpose of the Base Indenture.
 
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or at any
time hereafter in effect.
 
“Environmental Permits” is defined in Section 8.27 of the Base Indenture.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
 
“Estimated SPV Fleet Owner Net Cash Flow” means, for any Monthly Period, the
highest Monthly SPV Fleet Owner Net Cash Flow for any Monthly Period during the
three (3)
 
11

--------------------------------------------------------------------------------


 Monthly Periods immediately preceding such Monthly Period. The Estimated SPV
Fleet Owner Net Cash Flow for the first three (3) Monthly Periods after the
Effective Date will be set forth on Schedule 3.4 to the SPV Fleet Owner
Agreement.
 
“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.
 
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:
 
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect;
 
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or
 
(c) the board of directors or other similar governing body of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.
 
“Event of Default” is defined in Section 9.1 of the Base Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Financial Insurance Policy” means, with respect to any Series of Notes, a
financial guaranty insurance policy insuring the timely payment of interest on
such Notes and the payment of principal of such Notes on their Legal Final
Maturity Date.
 
“Financial Insurance Provider” means the financial guaranty insurance company
issuing a Financial Insurance Policy.
 
“Fleet Manager” means UHI, in its capacity as the fleet manager under the SPV
Fleet Owner Agreement, and its permitted assigns.
 
“Fleet Manager Withdrawal” is defined in Section 5.2(b) of the Base Indenture.
 
12

--------------------------------------------------------------------------------


 
“Fleet Owner Commissions” means, with respect to each Cargo Van or Pick-Up
Truck, the product of (i) 60% and (ii) the Cargo Van/Pick-Up Truck SPV Gross
Rental Fees with respect to such Cargo Van or Pick-Up Truck.
 
“Ford” means Ford Motor Company, a Delaware corporation, and its successors.
 
“Foreign Clearing Agency” means Clearstream and Euroclear.
 
“Funded Trucks” is defined, with respect to any Series of Notes, in the
applicable Series Supplement.
 
“GAAP” means the generally accepted accounting principles in the United States
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors and successors from time to time.
 
“Global Note” means a Note in registered form evidencing Book-Entry Notes.
 
“GM” means General Motors Corporation, a Delaware corporation, and its
successors.
 
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of the foregoing, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Hedge Agreement” means one or more interest rate swap contracts, interest rate
cap agreements or similar contracts entered into by the Issuers in connection
with the issuance of a Series of Notes, as specified in the applicable Series
Supplement, providing protection against interest rate risks.
 
“Hedge Payments” means amounts payable to or receivable by the Issuers pursuant
to any Hedge Agreement.
 
“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted represent-ing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness secured by any Lien on any property or asset
owned by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, (f) all net obligations under any interest rate swap contracts, interest
rate cap agreements or similar contracts and (g) all Contingent Obligations of
such Person in respect of any of the foregoing.
 
13

--------------------------------------------------------------------------------


 
“Indenture” means the Base Indenture, together with any Series Supplement in
effect, as the same may be amended, modified or supplemented from time to time
by Supplements thereto in accordance with its terms.
 
“Independent Manager” is defined (i) with respect to USF, in Schedule A to the
USF Limited Liability Company Agreement, (ii) with respect to each Cargo
Van/Pick-Up Truck SPV, in Schedule A to the applicable Cargo Van/Pick-Up Truck
SPV Limited Liability Company Agreement, and (iii) with respect to the Nominee
Titleholder, in Schedule A to the Nominee Titleholder Limited Liability Company
Agreement.
 
“Ineligible Truck” means a Cargo Van or Pick-Up Truck that is not an Eligible
Truck.
 
“Initial Aggregate Note Balance” means, with respect to any Series of Notes, the
aggregate initial principal amount specified in the applicable Series
Supplement.
 
“In-Service Date” means, with respect to any Cargo Van or Pick-Up Truck, the
first date on which such Cargo Van or Pick-Up Truck is available for rental in
the System.
 
“Interest Period” means, with respect to any Series of Notes, the period from
and including the preceding Payment Date to but excluding the current Payment
Date; provided, however, that (x) the initial Interest Period with respect to
such Series of Notes shall commence on the Closing Date for such Series and (y)
the final Interest Period shall end on, and exclude, the Payment Date on which
the Notes of such Series shall have been paid in full.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Investment Income” means the investment earnings (net of losses and investment
expenses) on amounts on deposit in the Cargo Van/Pick-Up Truck Collection
Account, the Cargo Van/Pick-Up Truck Purchase Account and any Series Account.
 
“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.
 
“Issuer Accounts” means the Cargo Van/Pick-Up Truck Collection Account, the
Cargo Van/Pick-Up Truck Purchase Account and each Series Account.
 
“Issuer Assets” means all assets of the Issuers.
 
“Issuer Obligations” means all principal, premium and interest, at any time and
from time to time, owing by the Issuers with respect to the Notes, and all
costs, fees, expenses, indemnities and all other amounts payable by, or
obligations of, any Issuer under the Indenture and/or the Related Documents,
including any amounts payable to any Financial Insurance Provider.
 
“Issuers” means, collectively, USF, Cargo Van SPV and Pick-Up Truck SPV, as
co-issuers of the Notes.
 
“Legal Final Maturity Date” means, with respect to any Series of Notes, the date
stated in the applicable Series Supplement as the maturity date of the Notes of
such Series.
 
14

--------------------------------------------------------------------------------


 
“Letter of Representation” means, with respect to a Series of Notes having
Book-Entry Notes, the letter of representation from the Issuers to the Clearing
Agency or the Foreign Clearing Agency with respect to such Series, or as
otherwise provided in the applicable Series Supplement.
 
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise.
 
“Management Standard” is defined in Section 2.5 of the SPV Fleet Owner
Agreement.
 
“Manager” is defined (i) with respect to USF, in Schedule A to the USF Limited
Liability Company Agreement, (ii) with respect to each Cargo Van/Pick-Up Truck
SPV, in Schedule A to the applicable Cargo Van/Pick-Up Truck SPV Limited
Liability Company Agreement, and (iii) with respect to the Nominee Titleholder,
in Schedule A to the Nominee Titleholder Limited Liability Company Agreement.
 
“Material Adverse Effect” means, with respect to any occurrence, event or
condition:
 
(i) a materially adverse effect on the ability of UHI, any Cargo Van/Pick-Up
Truck SPV, the Nominee Titleholder or USF to perform its obligations under any
of the Related Documents;
 
(ii) an adverse effect on (a) the validity or enforceability of any Related
Document or the rights and remedies of the Trustee, any Financial Insurance
Provider or any Issuer under any Related Document to which it is a party or (b)
the validity, priority or perfection of the Trustee’s Lien on the Collateral; or
 
(iii) a materially adverse effect on (a) the Noteholders or an Enhancement
Provider, (b) the ownership interest of any Cargo Van/Pick-Up Truck SPV in its
respective Cargo Vans or Pick-Up Trucks, (c) the value of the Cargo Vans or
Pick-Up Trucks or (d) the value or collectibility of the Fleet Owner Commissions
or Other Fleet Owner Payments generated by the Cargo Vans and Pick-Up Trucks.
 
“Maximum Pick-Up Truck Asset Amount” means, as of any Determination Date, an
amount equal to the product of (i) 40% and (ii) the Aggregate Assumed Asset
Value as of such Determination Date.
 
“Member” is defined (i) with respect to USF, in Schedule A to the USF Limited
Liability Company Agreement, (ii) with respect to each Cargo Van/Pick-Up Truck
SPV, in Schedule A to the applicable Cargo Van/Pick-Up Truck SPV Limited
Liability Company Agreement, and (iii)
 
15

--------------------------------------------------------------------------------


with respect to the Nominee Titleholder, in Schedule A to the Nominee
Titleholder Limited Liability Company Agreement.
 
“Monthly Administration Fee” means, for any Determination Date, one-twelfth of
the product of (i) 0.04% and (ii) the Aggregate Assumed Asset Value as of the
immediately preceding Determination Date.
 
“Monthly Advance” is defined in Section 3.7 of the SPV Fleet Owner Agreement.
 
“Monthly Advance Reimbursement Amount” means, with respect to any Series of
Notes Outstanding, the amount specified in the applicable Series Supplement.
 
“Monthly Fleet Manager Excess Amount” means, for any Monthly Fleet Owner Payment
Date, the excess, if any, of (a) the aggregate amount deposited by the Fleet
Manager in the Cargo Van/Pick-Up Truck Collection Account on each Weekly Fleet
Owner Payment Date during the Related Monthly Period pursuant to the SPV Fleet
Owner Agreement over (b) the Monthly SPV Fleet Owner Net Cash Flow for such
Related Monthly Period.
 
“Monthly Fleet Owner Payment” means, for any Monthly Fleet Owner Payment Date,
the excess, if any, of (a) the Monthly SPV Fleet Owner Net Cash Flow for the
Related Monthly Period over (b) the aggregate amount deposited by the Fleet
Manager in the Cargo Van/Pick-Up Truck Collection Account on each Weekly Fleet
Owner Payment Date during such Related Monthly Period pursuant to the SPV Fleet
Owner Agreement.
 
“Monthly Fleet Owner Payment Date” means the third Friday of each calendar
month, or, if such day is not a Business Day, the next succeeding Business Day,
commencing July 20, 2007.
 
“Monthly Insurance Payment” is defined in Section 2.4 of the SPV Fleet Owner
Agreement.
 
“Monthly Nominee Titleholder Fee” means, for any Determination Date, one-twelfth
of the product of (i) 0.01% and (ii) the Aggregate Assumed Asset Value as of the
immediately preceding Determination Date.
 
“Monthly Noteholders’ Statement” means, with respect to any Series of Notes, a
statement substantially in the form of an Exhibit to the applicable Series
Supplement.
 
“Monthly Period” means each calendar month; provided, however, that (x) if the
Closing Date occurs on or prior to the tenth day of a calendar month, the
initial Monthly Period shall be the period from and including the Closing Date
to and including the last day of such calendar month and (y) if the Closing Date
occurs after the tenth day of a calendar month, the initial Monthly Period shall
be the period from and including the Closing Date to and including the last day
of the calendar month immediately following such calendar month.
 
“Monthly Report” is defined in Section 4.1(b) of the Base Indenture.
 
16

--------------------------------------------------------------------------------


 
“Monthly SPV Fleet Owner Net Cash Flow” means, for any Monthly Period, the sum
of the SPV Fleet Owner Net Cash Flows for each Cargo Van and Pick-Up Truck
during such Monthly Period.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.
 
“Nevada Limited Liability Company Act” means Title 7, Chapter 86 of the Nevada
Revised Statues, as amended from time to time.
 
“New York UCC” means the UCC in effect from time to time in the State of New
York.
 
“Nominee Titleholder” means U-Haul Titling, LLC as nominee titleholder for each
Cargo Van/Pick-Up Truck SPV appointed pursuant to the Nominee Titleholder
Agreement.
 
“Nominee Titleholder Agreement” means the Nominee Titleholder Agreement, dated
as of the Effective Date, among the Nominee Titleholder, the Trustee, UHI and
each Cargo Van/Pick-Up Truck SPV, as amended, modified or supplemented from time
to time in accordance with its terms.
 
“Nominee Titleholder Limited Liability Company Agreement” means the Operating
Agreement of the Nominee Titleholder, dated as of June 1, 2007, between U-Haul
Co. of Arizona and the Nominee Titleholder’s Independent Manager, as amended,
modified or supplemented from time to time in accordance with its terms.
 
“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or Foreign Clearing Agency, or on the books of a Person
maintaining an account with such Clearing Agency or Foreign Clearing Agency
(directly or as an indirect participant, in accordance with the rules of such
Clearing Agency or Foreign Clearing Agency).
 
“Note Rate” means, with respect to any Series of Notes, the annual rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Series
Supplement.
 
“Note Register” is defined in Section 2.6(a) of the Base Indenture.
 
“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.
 
“Notes” is defined in the recitals to the Base Indenture.
 
“Officer’s Certificate” means a certificate signed by an Authorized Officer of
USF, any Cargo Van/Pick-Up Truck SPV, the Nominee Titleholder and/or UHI, as the
case may be.
 
17

--------------------------------------------------------------------------------


 
“One-Month DSCR” means, as of any Determination Date, the ratio of (a) the sum
of (i) the aggregate SPV Fleet Owner Net Cash Flows for all Cargo Vans and
Pick-Up Trucks subject to the SPV Fleet Owner Agreement as of the last day of
the Related Monthly Period during the Related Monthly Period (which, for the
avoidance of doubt, shall not include the amount of any Monthly Advance) and
(ii) all Investment Income (other than Investment Income earned on amounts on
deposit in the Cargo Van/Pick-Up Truck Purchase Account) for the Related Monthly
Period to (b) the sum of (i) the sum of (X) the DSCR Targeted Principal Amount,
(Y) the DSCR Interest Amount and (Z) the DSCR Premium, in each case as of such
Determination Date and (ii) any Targeted Note Balance Shortfall on the
immediately preceding Determination Date.
 
“Operating Expenses” means, with respect to each Cargo Van and Pick-Up Truck,
the Monthly Insurance Payment with respect to such Cargo Van or Pick-Up Truck
and all maintenance, repair, licensing and titling costs with respect to or
allocated to such Cargo Van or Pick-Up Truck by the Fleet Manager in accordance
with the terms of the SPV Fleet Owner Agreement.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be counsel to USF, any
Cargo Van/Pick-Up Truck SPV, the Nominee Titleholder or UHI, as the case may be.
For purposes of Section 8.11(e) of the Base Indenture, any legal counsel
employed by UHI, which may be an employee of UHI, shall be deemed to be
reasonably acceptable to the Trustee.
 
“Other Assets” is defined in Section 14.19 of the Base Indenture.
 
“Other Fleet Owner Payments” means, with respect to each Cargo Van and Pick-Up
Truck, the sum of (i) all warranty payments and (ii) all Safemove Fees, less the
amount thereof payable to Republic Western Insurance Company or any other
insurance carrier in respect of the related Safemove, in each case with respect
to such Cargo Van or Pick-Up Truck.
 
“Outstanding” is defined, with respect to any Series of Notes, in the applicable
Series Supplement.
 
“Paying Agent” means any paying agent appointed pursuant to Section 2.7(a) of
the Base Indenture.
 
“Payment Date” means the twenty-fifth day of each calendar month, or, if such
day is not a Business Day, the next succeeding Business Day, commencing on July
25, 2007.
 
“PBGC” means Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in ERISA, which is subject to Title IV of ERISA (other than a
“multiemployer plan”, as defined in Section 4001 of ERISA) and to which any
company in the Controlled Group has liability, including any liability by reason
of having been a substantial employer within the meaning of Section 4063 of
ERISA for any time within the preceding five years or by reason of being deemed
to be a contributing sponsor under Section 4069 of ERISA.
 
18

--------------------------------------------------------------------------------


 
“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, issued by an entity organized under the laws of the United States of
America and represented by instruments in bearer or registered or book-entry
form which evidence (excluding any security with the “r” symbol attached to its
rating):
 
(i) obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;
 
(ii) demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated
“P-1” or higher by Moody’s and “A-1+” by Standard & Poor’s and subject to
supervision and examination by federal or state banking or depositary
institution authorities; provided, however, that at the earlier of (x) the time
of the investment and (y) the time of the contractual commitment to invest
therein, the long-term unsecured debt obligations (other than such obligation
whose rating is based on collateral or on the credit of a Person other than such
institution or trust company) of such depositary institution or trust company
shall have a credit rating from Standard & Poor’s of not lower than “AAA”;
 
(iii) commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of the contractual commitment to invest therein, a rating from
Moody’s of “P-1” and Standard & Poor’s of “A-1+”;
 
(iv) bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above;
 
(v) investments in money market funds (including any money market mutual funds
or common trust funds and including any funds managed by the Trustee or an
Affiliate thereof) (x) rated “Aaa” by Moody’s and “AAAm” by Standard & Poor’s or
(y) with respect to the investment in which the Rating Agency Condition has been
satisfied and, for so long as a Financial Insurance Provider is the Controlling
Party, which have been approved in writing by the Controlling Party;
 
(vi) Eurodollar time deposits having a credit rating from Moody’s of “P-1” and
Standard & Poor’s of “A-1+”;
 
(vii) repurchase agreements involving any of the Permitted Investments described
in clauses (i) and (vi) above and the certificates of deposit described in
clause (ii) above which are entered into with a depository institution or trust
company, having a commercial paper or short-term certificate of deposit rating
of “P-1” by Moody’s and “A-1+” by Standard & Poor’s or which otherwise is
approved as to collateralization by the Rating Agencies; and
 
(viii) any other instruments or securities, if (x) for so long as a Financial
Insurance Provider is the Controlling Party, the Controlling Party consents in
writing and (y) with respect to the investment in which the Rating Agency
Condition has been satisfied.
 
19

--------------------------------------------------------------------------------


 
“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty (30)
days past due or are being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP, (iii) the Liens in favor of
the Cargo Van/Pick-Up Truck SPVs created pursuant to the SPV Fleet Owner
Agreement, (iv) the Liens in favor of the Trustee created pursuant to the
Indenture or (v) the Liens created on Other Assets in connection with a
Permitted Note Issuance pursuant to any Permitted Note Issuance Related
Documents; provided that, in the case of clauses (i) and (ii), such Liens do not
create any material risk of foreclosure of any asset and the failure to make
payment pending resolution could not reasonably be expected to result in a
Material Adverse Effect.
 
“Permitted Note Issuance” means the issuance by USF and one or more Permitted
Note Issuance SPVs of one or more series of notes (a) that are secured solely by
Other Assets of USF and all assets of such Permitted Note Issuance SPVs
including, among other things, a security interest in box trucks, vans and/or
pickup trucks being acquired, directly or indirectly, with the proceeds of such
notes, one or more fleet owner agreements pursuant to which UHI agrees to make
such box trucks, vans and/or pickup trucks available for rental in the System
and the equity interests in each Permitted Note Issuance SPV owning such box
trucks, vans and/or pickup trucks held by USF and (b) if issued on or after the
Effective Date, with respect to the issuance of which the Rating Agency
Condition shall have been satisfied.
 
“Permitted Note Issuance Indenture” means any indenture pursuant to which
Permitted Notes are issued by USF and/or one or more Permitted Note Issuance
SPVs.
 
“Permitted Note Issuance Rating Agency Condition” means, with respect to any
action, that each Rating Agency shall have notified the Issuers, any Financial
Insurance Provider and the Trustee in writing that such action will not result
in a reduction or withdrawal of the rating (in effect immediately before the
taking of such action) of any series of Permitted Notes (including any rating of
such Permitted Notes assigned without regard to enhancement for such Permitted
Notes).
 
“Permitted Note Issuance Related Documents” means each Permitted Note Issuance
Indenture, each Permitted Note Issuance SPV Limited Guarantee and any other
agreements or instruments entered into by USF or a Permitted Note Issuance SPV
in connection with any Permitted Note Issuance.
 
“Permitted Note Issuance SPV” means a special purpose, bankruptcy-remote entity,
other than a Cargo Van/Pick-Up Truck SPV, which is a direct wholly-owned
subsidiary of USF and which owns box trucks, vans and/or pickup trucks engaged
in a Permitted Note Issuance.
 
“Permitted Note Issuance SPV Limited Guarantee” means a guarantee by a Permitted
Note Issuance SPV of, among other things, the obligations of USF under the
Indenture, substantially identical, mutatis mutandis, to Exhibit B to the Base
Indenture.
 
20

--------------------------------------------------------------------------------


 
“Permitted Note Issuance Trustee” means a Person party to a Permitted Note
Issuance Indenture as trustee.
 
“Permitted Notes” means any series of notes issued by USF and/or one or more
Permitted Note Issuance SPVs in connection with a Permitted Note Issuance.
 
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.
 
“Pick-Up Truck” means a pick-up truck owned by Pick-Up Truck SPV.
 
“Pick-Up Truck SPV” means 2007 BP-1, LLC, a Nevada limited liability company,
and its permitted successors.
 
“Placement Agency Agreement” means any agreement pursuant to which one or more
Placement Agents agree with the Issuers and UHI to place Notes with, or purchase
Notes for resale to, investors.
 
“Placement Agent” means any Person in its capacity as a placement agent or an
initial purchaser under a Placement Agency Agreement.
 
“Potential Enforcement Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Enforcement
Event.
 
“Potential Rapid Amortization Event” means any occurrence or event which, with
the giving of notice, the passage of time or both, would constitute a Rapid
Amortization Event.
 
“Potential Termination Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute a Termination
Event.
 
“Premium Rate” with respect to any Financial Insurance Policy will be defined in
the fee letter with respect to such Financial Insurance Policy.
 
“Principal Terms” is defined in Section 2.4 of the Base Indenture.
 
“Proceeding” means any suit in equity, action or law or other judicial or
administrative proceeding.
 
“Proceeds” has the meaning set forth in Section 9-102(a)(64) of the applicable
UCC.
 
“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any state thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any state thereof and subject to supervision and
examination by federal or state banking authorities which at all times has the
Required Rating and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.
 
21

--------------------------------------------------------------------------------


 
“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any state thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or any state thereof and subject to supervision and examination by
federal or state banking authorities which at all times (i) is authorized under
such laws to act as a trustee or in any other fiduciary capacity, (ii) has
capital, surplus and undivided profits of not less than $500,000,000 as set
forth in its most recent published annual report of condition and (iii) has a
long term deposits rating of not less than “AA-” by Standard & Poor’s and “Aa3”
by Moody’s.
 
“Rapid Amortization Event” is defined in Section 10.1 of the Base Indenture.
 
“Rating Agency” means each of Moody’s and Standard & Poor’s.
 
“Rating Agency Condition” means, with respect to any action, that (i) each
Rating Agency shall have notified the Issuers, any Financial Insurance Provider
and the Trustee in writing that such action will not result in a reduction or
withdrawal of the rating (in effect immediately before the taking of such
action) of the Notes and (ii) each Rating Agency shall have notified any
applicable Enhancement Provider entitled to such notification pursuant to the
Indenture in writing that such action will not result in a reduction or
withdrawal of the rating (without regard to the presence of the Enhancement
provided by each such Enhancement Provider and in effect immediately before the
taking of such action) of the Notes.
 
“Record Date” with respect to any Series of Notes, has the meaning specified in
the applicable Series Supplement.
 
“Reference Truck” means, with respect to any Cargo Van or Pick-Up Truck, the
Cargo Van or Pick-Up Truck most recently purchased by either Cargo Van/Pick-Up
Truck SPV of the same make and model as such Cargo Van or Pick-Up Truck, but of
the previous model year.
 
“Registrar” is defined in Section 2.6(a) of the Base Indenture.
 
“Related Documents” means, collectively, the Indenture, the Notes, any
Enhancement Agreement, the Nominee Titleholder Agreement, the Administration
Agreement, the Account Control Agreements, the Cargo Van/Pick-Up Truck SPV
Limited Liability Company Agreements, the USF Limited Liability Company
Agreement, each Sale and Contribution Agreement, any Placement Agency Agreement,
any other agreements relating to the issuance or the purchase of any Series of
Notes and the SPV Fleet Owner Agreement.
 
“Related Monthly Period” means, with respect to any Payment Date, any
Determination Date, any Calculation Date or any Monthly Fleet Owner Payment
Date, the Monthly Period immediately preceding the Monthly Period in which such
Payment Date, Determination Date, Calculation Date or Monthly Fleet Owner
Payment Date occurs.
 
“Related Payment Date” means, with respect to any Determination Date, the
Payment Date next succeeding such Determination Date.
 
“Rental Company” means each wholly-owned subsidiary of UHI acting as a regional
marketing company pursuant to a Rental Company Contract.
 
22

--------------------------------------------------------------------------------


 
“Rental Company Contract” means each Rental Company Contract between a Rental
Company and UHI, substantially in the form of Exhibit A to the SPV Fleet Owner
Agreement, pursuant to which UHI agrees to make trucks, trailers and other
rental equipment available to the System in the Rental Company’s territory and
the Rental Company agrees to merchandise, maintain and repair such rental
equipment.
 
“Rental Dealer” means any U-Haul operated retail moving center or independent
dealer offering truck rental services in the United States or Canada.
 
“Required Noteholders” means Noteholders holding in excess of 50% of the
Aggregate Note Balance (excluding, for the purposes of making the foregoing
calculation, any Notes held by any Issuer or any Affiliate of any Issuer).
 
“Required Payment” means, with respect to any Series of Notes Outstanding, the
amount specified in the applicable Series Supplement.
 
“Required Rating” means (i) a short-term certificate of deposit rating from
Moody’s of “P-1” and from Standard & Poor’s of at least “A-1” and (ii) a
long-term unsecured debt rating of not less than “Aa3” by Moody’s and “AA-” by
Standard & Poor’s.
 
“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation, articles of association and by-laws, articles
of organization, operating agreement or other organizational or governing
documents of such Person or any of its property, and any law, treaty, rule or
regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether federal, state or
local (including usury laws, the Federal Truth in Lending Act and retail
installment sales acts).
 
“RTAC” means RTAC, LLC, a Nevada limited liability company, which is the direct
parent of USF and an indirect wholly-owned subsidiary of UHI.
 
“RTAC Sale and Contribution Agreement” means the Sale and Contribution
Agreement, dated as of the Effective Date, by and among RTAC, UHI and USF,
together with each Bill of Sale (as defined therein) and each other document
delivered pursuant thereto, as amended, modified or supplemented from time to
time in accordance with its terms.
 
“Safemove” means the optional insurance policy providing a damage waiver, cargo
protection and medical and life coverage offered through the System to rental
customers of the Cargo Vans and Pick-Up Trucks.
 
“Safemove Fee” means, with respect to any Cargo Van or Pick-Up Truck, the fee
paid by a rental customer of such Cargo Van or Pick-Up Truck in order to obtain
Safemove.
 
“Sale and Contribution Agreements” means, collectively, the RTAC Sale and
Contribution Agreement and the UHLS Sale and Contribution Agreement.
 
23

--------------------------------------------------------------------------------


 
“Seasonal Depreciation Percentage” means, with respect to any Monthly Period for
a Cargo Van or Pick-Up Truck, the percentage set forth for such calendar month
for a Cargo Van or Pick-Up Truck, as applicable, on the Assumed Asset Value
Schedule.
 
“Secured Parties” is defined in Section 3.1(a) of the Base Indenture.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreements” means, collectively, the Indenture, the Notes, the
Administration Agreement, the Nominee Titleholder Agreement and the Account
Control Agreements.
 
“Series Account” means any account or accounts established pursuant to a Series
Supplement for the benefit of a Series of Notes.
 
“Series of Notes” or “Series” means each Series of Notes issued and
authenticated pursuant to the Base Indenture and a Series Supplement.
 
“Series Supplement” means, with respect to any Series of Notes, a supplement to
the Base Indenture complying with the terms of Section 2.3 of the Base
Indenture, executed in conjunction with any issuance of any Series of Notes.
 
“Six-Month DSCR” means, as of any Determination Date, the ratio of (a) the sum
of (i) the sum of the aggregate SPV Fleet Owner Net Cash Flows for all Cargo
Vans and Pick-Up Trucks subject to the SPV Fleet Owner Agreement as of the last
day of the Related Monthly Period during the six Monthly Periods preceding such
Determination Date (which, for the avoidance of doubt, shall not include the
amount of any Monthly Advance) and (ii) all Investment Income (other than
Investment Income earned on amounts on deposit in the Cargo Van/Pick-Up Truck
Purchase Account) for the six Monthly Periods preceding such Determination Date
to (b) the sum of (i) the sum of (X) the DSCR Targeted Principal Amount, (Y) the
DSCR Interest Amount and (Z) the DSCR Premium, in each case as of such
Determination Date and each of the five Determination Dates preceding such
Determination Date and (ii) any Targeted Note Balance Shortfall on the sixth
Determination Date preceding such Determination Date; provided that the
Six-Month DSCR shall not be calculated on each of the first three Determination
Dates immediately following the Effective Date; provided further that on each of
the fourth and fifth Determination Dates immediately following the Effective
Date, the Six-Month DSCR shall be calculated based only on the number of Monthly
Periods and Determination Dates occurring since the Effective Date.
 
“SPV Fleet Owner Agreement” means the 2007-1 Cargo Van/Pick-Up Truck SPV Fleet
Owner Agreement, dated as of the Effective Date, among Cargo Van SPV, Pick-Up
Truck SPV and UHI, as the Fleet Manager thereunder, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“SPV Fleet Owner Net Cash Flow” means, with respect to each Cargo Van and
Pick-Up Truck subject to the SPV Fleet Owner Agreement during each Monthly
Period, (x) the sum of (i) the Fleet Owner Commissions with respect to such
Cargo Van or Pick-Up Truck during such Monthly Period and (ii) the Other Fleet
Owner Payments with respect to such Cargo Van or
 
24

--------------------------------------------------------------------------------


Pick-Up Truck during such Monthly Period, less (y) the Operating Expenses with
respect to such Cargo Van or Pick-Up Truck during such Monthly Period.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
 
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by the parent or (b) that is, at the time any
determination is being made, otherwise controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
 
“Supplement” means a supplement to the Base Indenture complying (to the extent
applicable) with the terms of Article 13 of the Base Indenture.
 
“Surety Default” is defined with respect to any Financial Insurance Provider in
the applicable Series Supplement.
 
“Swap Rate” means, as of any date of determination, the mid-market swap rate
appearing on page 19901 of the Telerate service (or any successor service),
adjusted for monthly compounding.
 
“System” means the network of retail moving centers operated by U-Haul and
independent dealers offering truck rental services throughout the United States
and Canada.
 
“Target Weekly Fleet Owner Payment” means, for any Weekly Fleet Owner Payment
Date with respect to a Monthly Period, an amount equal to one-third of the
Estimated SPV Fleet Owner Net Cash Flow for such Monthly Period.
 
“Targeted Note Balance Shortfall” means, as of any Determination Date, the
excess, if any, of the Aggregate Note Balance as of the Related Payment Date
(after giving effect to all principal payments to be made on such Payment Date)
over the Discounted Aggregate Asset Amount as of such Determination Date.
 
“Targeted Principal Deposit” means, for any Payment Date, the amount by which
the Aggregate Note Balance on such Payment Date (before giving effect to any
payments on the Notes on such Payment Date) exceeds the Discounted Aggregate
Asset Amount as of the Determination Date with respect to such Payment Date.
 
“Termination Event” means any of the events described in Section 8.2 of the SPV
Fleet Owner Agreement.
 
“Title Trigger Event” is defined in Section 6.1(f) of the Administration
Agreement.
 
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.
 
25

--------------------------------------------------------------------------------


 
“Trust Officer” means, with respect to the Trustee, any Senior Vice President,
Vice President, Assistant Vice President, Assistant Secretary, Assistant
Treasurer or any trust officer of the Corporate Trust Office responsible for the
administration of the Base Indenture.
 
“Trustee” means the party named as such in the Base Indenture until a successor
replaces it in accordance with the applicable provisions of the Base Indenture
and thereafter means the successor serving thereunder.
 
“Trustee Fee” means, for each Payment Date, the monthly fee payable by the
Issuers to the Trustee, as set forth in the fee letter dated the Effective Date
from the Trustee to the Issuers.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the specified jurisdiction.
 
“U-Haul” means, collectively, UHI together with those of its subsidiaries
engaged in moving and storage operations.
 
“UHI” means U-Haul International, Inc., a Nevada corporation and its permitted
successors.
 
“UHLS” means U-Haul Leasing & Sales Co., a Nevada corporation.
 
“UHLS Sale and Contribution Agreement” means the Sale and Contribution
Agreement, dated as of the Effective Date, by and among UHLS, UHI and RTAC,
together with each Bill of Sale (as defined therein) and each other document
delivered pursuant thereto, as amended, modified or supplemented from time to
time in accordance with its terms.
 
“Uneconomical Truck” means a Cargo Van or Pick-Up Truck with respect to which
the Operating Expenses exceed the sum of (x) the Fleet Owner Commissions
generated by such Cargo Van or Pick-Up Truck and (y) the Other Fleet Owner
Payments with respect to such Cargo Van or Pick-Up Truck in either (i) each of
six (6) consecutive Monthly Periods or (ii) any six (6) Monthly Periods during
any nine (9) consecutive Monthly Periods.
 
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
 
“U.S. Government Obligations” means (i) direct obligations of the United States
of America, or any agency or instrumentality thereof for the payment of which
the full faith and credit of the United States of America is pledged as to full
and timely payment of such obligations, or (ii) any other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act.
 
“USF” means U-Haul S Fleet, LLC, a Nevada limited liability company, and its
permitted successors.
 
“USF Assets” means all assets of USF.
 
“USF Collateral” is defined in Section 3.1(a) of the Base Indenture.
 
26

--------------------------------------------------------------------------------


 
“USF Limited Liability Company Agreement” means the Operating Agreement of USF,
dated as of June 1, 2007, between RTAC and USF’s Independent Manager, as
amended, modified or supplemented from time to time in accordance with its
terms.
 
“VIN” means vehicle identification number.
 
“Weekly Fleet Owner Carryover Amount” means, as of any Weekly Fleet Owner
Payment Date in any Monthly Period, an amount (not less than zero) equal to the
excess of (i) the Monthly Fleet Manager Excess Amount for the Monthly Fleet
Owner Payment Date in the immediately preceding Monthly Period over (ii) the sum
of (a) the amount of the Fleet Manager Withdrawal, if any, paid to the Fleet
Manager on such Monthly Fleet Owner Payment Date and (b) the sum of the Weekly
Fleet Owner Payments deposited into the Cargo Van/Pick-Up Truck Collection
Account on each prior Weekly Fleet Owner Payment Date in such Monthly Period.
 
“Weekly Fleet Owner Payment” means the amount payable by the Fleet Manager on
any Weekly Fleet Owner Payment Date pursuant to Section 3.3 of the SPV Fleet
Owner Agreement.
 
“Weekly Fleet Owner Payment Date” means each Wednesday, or if such Wednesday is
not a Business Day, the next succeeding Business Day.
 
“written” or “in writing” means any form of written communication, including by
means of telex, telecopier device, telegraph, email or cable.
27

--------------------------------------------------------------------------------

